Citation Nr: 1752801	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-34 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.  In April 2017, another rating decision was issued which increased the Veteran's compensable rating for his service-connected PTSD to 70%, effective January 31, 2011.  The April 2017 rating decision constitutes a partial grant of the benefits sought on appeal; the issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board remanded the case in November 2016 for further development.  The Board notes that not all of the requested development was substantially complied with prior to the return of the claims file to the Board.  As a consequence, a remand is required to ensure compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary.  In the November 2016 remand, it was noted that the Veteran reported receiving psychiatric treatment at the VA Long Beach healthcare system, to include the Laguna Hills VA clinic and Anaheim VA clinic, and at a Vet Center.

The November 2016 remand directed the RO to assist the Veteran in obtaining treatment records from any VA clinic or Vet Center where the Veteran sought treatment for his service-connected PTSD, and to note in the record if no such records are found.  The December 2016 letter indicated the Veteran should provide authorization for any facilities, including any Vet Center, he treated at for his PTSD.

The record reflects that in December 2016 the Veteran provided a signed release to obtain records from the Laguna Hills VA Clinic along with alcohol interdiction records and treatment records from VA facilities in Santa Ana, California from 2014 to the present.  The Veteran did not provide an authorization for a Vet Center.  Significantly, however, VA CAPRI records also refer to the Veteran treating with Dr. H. at the Vet Center.  Records from the Vet Center have not been associated with the claims file, and there is no notation in the record stating that those records are not available.  Accordingly, on remand, another attempt should be made to obtain the Vet Center records.  

Accordingly, the case is REMANDED for the following action:

1. Request any treatment records not already received for the Veteran from Dr. H. at the Vet Center at which he has received treatment.  If no such records are available, that fact must be noted within the record. 

2. After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


